Exhibit 10.2 November 24, 2015 Claire Bean c/o Northeast Bancorp 500 Canal Street Lewiston, ME 04240 Dear Ms. Bean: On October 23, 2015, you gave notice of your intention to retire from Northeast Bancorp (the “Company”) effective December 31, 2015 (the “Retirement Date”). As you know, the Company granted you (1) an option to purchase 59,404 shares of voting common stock of Northeast Bancorp, par value $1.00 per share (“Voting Common Stock”), on December 29, 2010, pursuant to the Northeast Bancorp Amended and Restated 2010 Stock Option and Incentive Plan (the “Plan”) and subject to the restrictions and conditions set forth in the Amended and Restated Non-Qualified Performance-Based Stock Option Agreement dated March 22, 2013 (“2010 Option Agreement”), and the Plan; (2) an option to purchase 33,059 shares of Voting Common Stock (the “2013 Stock Option Award”) on January 31, 2013, pursuant to the Plan and subject to the restrictions and conditions set forth in the Non-Qualified Stock Option Agreement dated January 31, 2013 and the Plan, and (3) 5,277 restricted shares of Voting Common Stock (the “2013 Restricted Stock Award”) pursuant to the Plan and subject to the restrictions and conditions set forth in the Restricted Stock Award Agreement dated January 31, 2013 and the Plan. In recognition of your service and contributions to the Company, the Compensation Committee of the Board of Directors of the Company has determined the following with regard to your outstanding and unvested equity awards described above, consistent with the terms of the Plan and, in each case, effective as of the Retirement Date: (a) Section 3 of the 2010 Option Agreement shall be amended by deleting Section 3 in its entirety and replacing it with the following: “3.
